Title: To Thomas Jefferson from Jacob H. Geiger, 26 June 1807
From: Geiger, Jacob H.
To: Jefferson, Thomas


                        
                            To his excellency Thomas Jefferson 
                         president of the United States of America
                     
                            
                        
                        The petition of Jacob H. Geiger humbly represents that at a Circuit Court of the District of Columbia held for the County of Washington on the fourth monday of July 1805 the Grand Inquest of said County found a presentment against your petitioner on a charge of having assaulted a certain Robert Casey the Commission of which, he is entirely ignorant; That at a term of the same Court held on the fourth monday of December 1806 your petitioner was tried, and found guilty, for which a fine was imposed by the Court upon him together with the costs of prosecution (a copy of which is herewith exhibited).
                  Your petitioner States that he was then, and is now, utterly unable to pay the same; that a writ Capias ad Satisfaciendum has been issued against him for said fine and fees, for satisfaction of which, he is now Kept in close confinement in the prison of Washington County—
                  Your petitioner begs leave further to state that he is not the only person who will Suffer severe punishment in this behalf, but that a helpless wife and young child are likely to become the victims of indigence and want, without a Known friend or relation in this place, to alleviate their Sufferings; and deprived as they are, of the only means of support (which was your petitioners daily labour) they must inevitably feel the poignant pangs of unsatiated hunger, without the interposition of your munificence and goodness—Your petitioner refers your excellency to a statement of his situation, voluntarily made by a respectable neighbour, and which is herewith exhibited in support of his representations; He therefore prays your excellency to take into consideration his truly lamentable Situation, and that you may afford him such relief in the premises either by a remission of the fine and fees aforesaid or in such other manner as in your wisdom, mercy and humanity, you may think his Situation Stands in need of,—
                  And your petitioner as in duty bound will ever pray &c.
                        
                            Jacob H Geiger
                     
                        
                    
                     I freely forgive Jacob Geiger
                                          
                  
                            
                            Ignatius Nouton
                     
                     Nicholas Hedges
                     
                     14 signatures
                        
                  
                     June 26th 1807.
                     I certify that Jacob H. Geiger was committed in Execution upon this case on the 2d. day of June 1807 and has continued in prison ever since.
                  
                  
                            
                            C. Tippett Jailor
                        
                  
                     June 26th. 1807,
                     The undersigned Judges of the Circuit Court of the District of Columbia, believing the material facts stated in the within petition, and that the Petitioner has suffer’d more than three weeks imprisonment, respectfully recommend him to the mercy of the President of the United States.
                  
                  
                            
                            W. Cranch.
                     N. Fitzhugh
                     
                     Allen B. Duckett
                     
                        
                  
                     Let a pardon issue
                     
                         Th: Jefferson
                     
                     
                         June 26. 07.
                  
               